Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/20/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal that the response of 12/20/2021 to be considered. 

Claim status
           In the reply filed 12/20/2021, Applicant has made no amendments.  
Claims 162-172 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 151-161 are under consideration. 


Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 151-154, 157-161 are rejected under 35 U.S.C. 103 as being unpatentable over Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020), in view of Rapoport et al., (Nat Med, 2015, 21:914-921, published online 7/20/2015, see IDS filed 7/22/2020) and Meissner et al., (US 2016/0348073, filed 3/28/2016, with priority to 62/139,479, filed 3/27/2015, see IDS filed 7/22/2020)

lstead teaches compositions of populations of genetically modified T cells comprising an exogenous TCR and genomic disruptions in endogenous genes such as PDCD1 and TCRs (Abstract, Field of Invention), wherein the T cells are human [0686, 0690, 1527, 1630, 1661], see Examples 4-7).
Specifically, with respect to claim 151, Welstead teaches the genetically modified T cells comprise 
An exogenous TCR to target specific tumor antigens [0004-0005, 0008, 0181, 0218, 0294, 1529, 1531, 1558], where said tumor antigen is LAGE-1 [1531]; and
Two genomic disruptions comprising:
A genomic disruption in PDCD1 (Abstract, [0012-0018, 0022. 0067-0069, 0272, 1662-1667], see also Example 7, Figs 15-16, 22), which would have been an obvious choice as taught by Welstead so as to decrease the effects of immune suppressive factors on engineering T cells such as preventing the induction of apoptosis by PD-1 expressed by tumor cells [0293]; and
 Genomic disruptions in the TCR alpha and TCR beta loci ([0012, 0073, 1652-1657, 1659-1661], see Examples 4 & 6 ), which would have been obvious choices as taught by Welstead so as to reduce graft vs. host disease against the T cells and eliminate missparings of the endogenous TCRs with the exogenous TCR [0294]. 

	However, although Welstead et al. reduce to practice the genomic disruptions in endogenous TCRs, they do not provide to a preferred embodiment of (1) an exogenous TCR that binds LAGE-1.
	With respect to claim 151, part 1, Rapoport teaches genetically modified human T cells engineered to express an affinity enhance TCR that recognizes a peptide region shared between tumor antigens NY-ESO-1 and LAGE-1 (p. 1, Abstract, p. 2, Results, last para).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare genetically modified human T cells with a TCR that binds LAGE-1 as taught by Welstead and substitute a TCR that binds both NY-ESO-1 and LAGE-1 as taught by Rapoport with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Rapoport because such a TCR is not only effective in patients with melanoma but also advanced multiple myeloma (p. 2, last para, p. 3, 1st para.). 
	However, although Welstead et al. reduce to practice (2) the genomic disruptions in PDCD1 by CRISPR/Cas, they are silent to the efficiency of disruption of the PDCD1 is at least 60%.
	With respect to claim 151, part 2(a), Meissner teaches populations of genetically modified human T cells comprising a genomic disruption in a PDCD1 (alias PD1) gene sequence (Abstract of ‘073 application, see also Summary of the Invention of ‘479 58% (p. 47, Example 3, Fig. 13A-C and Fig. 14A “CRISPR 2” of ‘073 application, see also p. 81, Example 3, Fig. 13A-C, Fig. 14A “CRISPR 2” of ‘479 provisional application).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare genetically modified human T cells comprising a genomic disruption in a PDCD1 using a CRISPR/Cas system as taught by Welstead and substitute the gRNAs that are capable of about 58% disruption efficiency as taught by Meissner with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because it improved the efficiency of genomic disruption over that disclosed by Welstead, thereby leading to an advantage or expected beneficial result it’s the combination. Thus, one of ordinary skill in the art would have recognized that applying the known gRNA of Meissner would have yielded predictable results and resulted in an improved genomic disruption by CRISPR/Cas of PDCD1 by Welstead; In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  In instant case, one of ordinary skill in the art would have expected that a population of T cells that have 60% of the PD1+ cells edited would have had the same or very similar properties as a population of T cells that had 58% of the PD1+ cells edited. For example, Meissner et al., disclose both the “CRISPR 1” and “CRISPR 2” gRNA as suitable for the prevention of T cell inhibition by PD1 (p. 81, Example 3 of priority application), despite their differences in editing efficiencies. Furthermore, Applicant has provided no evidence on the record that there is a critical difference in choosing an editing efficiency of PD1 by at least 60%. 
	In regard to claim 152, Rapoport evidences that the LAGE-1/NY-ESO-01 peptide tumor antigen is presented by an HLA-A*02 allele of the HLA-A gene (p. 2, last para.). Note that the Examiner has interpreted the functional limitation of “wherein the exogenous TCR also binds HLA-A*02” as a binding that is mediated by presentation of the peptide tumor antigen by the HLA-A complex. This interpretation by the Examiner appears to be supported by Applicant’s disclosure at [006, 0041, 0267]. 
claim 153, Welstead teaches the human T cells are CD8 T cells [1528]. Furthermore in regard to claim 153, Rapoport teaches the genetically modified human T cells are CD8+ T cells. Accordingly, it would have been obvious to choose CD8+ T cells with a reasonable expectation of success, and one would have been motivated to do so because Rapoport teaches that CD8+ T cells are particularly effective at infiltrating the tumor (p. 4, 2nd para., see Fig. 3 of Rapoport).
	In regard to claims 154, as stated supra, Welstead teaches genomic disruptions in the TCR alpha and/or beta loci.
	In regard to claims 157 and 158, Welstead teaches the T cells are from the subject’s blood [1527], while Rapoport specifically teaches the subject’s peripheral blood (p. 3, Patients). Accordingly, it would have been obvious to choose a patient’s T cells from peripheral blood with a reasonable expectation of success, and one would have been motivated to do so because Rapoport teaches these cell can be non-invasively collected from the patient by steady-state apheresis. In regard to the intended use of the genetically modified T cells to treat the donor subject, it must be noted that a recitation of intended use must result in a structural difference between the claimed T cells and those rendered obvious by the prior art. Nevertheless, in instant case, both Welstead and Rapoport indicated the subject to be treated is also the donor ([0008, 1527] of Welstead; and p. 3 of Rapoport).
	In regard to claim 159, Rapoport teaches the TCR transduced T cells were cryopreserved (p. 13, 4th). Accordingly, it would have been obvious to cryopreserve the genetically modified T cells with a reasonable expectation of success, and one 
In regard to claim 160, Welstead teaches the genomic disruptions in PDCD1 can comprise Cas nuclease mediated deletions [0016-0018, 0306-0312, 1320-1324], and, as stated supra, Meissner teaches high efficiency gRNAs to create deletions in coding exons of PDCD1.
	In regard to claim 161, as stated supra, Rapoport teaches a TCR that binds a shared epitope between LAGE-1 and NY-ESO-1.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/20/2021 are acknowledged.
Applicant argues that the prior art of Meissner et al., (US 2016/0348073) does not teach a gene disruption in the PDCD1 gene of up to 68.6%, and does not provide a reasonable expectation of success of achieving such high efficiency based on guide RNAs used in the CRISPR/Cas system of Welstead.
Applicant's arguments have been fully considered and they are found partially persuasive in so far that the prior obviousness type rejection over Welstead in view of Rapopor and Meissner has been modified from an editing efficiency of 68.6% to an editing efficiency of 58%. The Examiner thanks Applicant’s representative for bringing this error in calculating editing efficient to light. The revised editing efficiency is calculated similar to Applicant’s Fig. 54 (see Example 4, p. 119 of the specification), wherein the difference in PD1+ cells are counted, not the 68.6% PD1- cells. Thus, the prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  In instant case, one of ordinary skill in the art would have expected that a population of T cells that have 60% of the PD1+ cells edited would have had the same, or at least very similar, properties as a population of T cells that had 58% of the PD1+ cells edited. For example, Meissner et al., disclose both the “CRISPR 1” and “CRISPR 2” gRNA as suitable for the prevention of T cell inhibition by PD1 (p. 81, Example 3 of priority application). Furthermore, Applicant has provided no evidence on the record that there is a critical difference in choosing an editing efficiency of PD1 by at least 60%. 


Claims 155 and 156 are rejected under 35 U.S.C. 103 as being unpatentable over Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020), in view of Rapoport et al., (Nat Med, 2015, 21:914-921, published online 7/20/2015, see IDS filed 7/22/2020) and Meissner et al., (US 2016/0348073, filed 3/28/2016, with priority to 62/139,479, filed 3/27/2015, see IDS filed 7/22/2020), as applied to claim 151, 

	As stated supra, Welstead in view of Rapoport and Meissner suggest a composition comprising a population of genetically modified T cells comprising an exogenous TCR and genomic disruptions in endogenous genes such as PDCD1 and TCRs.
	However, in regard to claim 155, although Welstead teaches the genomic disruptions can comprise nuclease mediated insertions [0311-0312, 1320-1324], they are silent to inserting the exogenous TCR into the genomic disruption of the endogenous TCR. 	
	With respect to claim 155, Gregory teaches a composition of genetically modified human T cells, which comprise an exogenous TCR that is tumor antigen specific (e.g., NY-ESO-1) inserted into the genomic disruption of an endogenous TCR gene (e.g., TCR alpha) [0002, 0014, 0018-0020, 0053], Examples 7, 8, 11, see Figs. 6, 12, 13 & 19
	In regard to claim 156, as stated supra, both Gregory and Welstead teach genomic disruptions in the TCR alpha locus.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a genetically modified human T cells comprising an exogenous TCR and a genomic disruption in an endogenous TCR, which is prepared through a nuclease mediated insertion as taught by Welstead and further target the exogenous TCR transgene into the endogenous TCR locus by a site specific nuclease as taught 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/20/2021 are acknowledged and have been addressed supra.


New Claim Rejections - 35 USC § 103
					(ZFN embodiments)

Claims 151-153, and 157-161 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al., (2014/0120622, filed 10/10/2013, see IDS filed 7/22/2020), in view of Rapoport et al., (Nat Med, 2015, 21:914-921, published online 7/20/2015, see IDS filed 7/22/2020) and Beane et al. (Mol Therapy, 2015, 23:1380-1390, published on-line 5/05/2015, see IDS filed 7/22/2020)

Gregory teaches compositions of populations of genetically modified T cells comprising an exogenous TCR and genomic disruptions in endogenous genes such as PDCD1 and TCRs, wherein the T cells are human ([0011, 0013, 0059).
Specifically, with respect to claim 151, Gregory teaches the genetically modified T cells comprise 
An exogenous TCR to target specific tumor antigens (i.e., TAA-specific TCR) [0017-0020]; and
Two genomic disruptions comprising:
A genomic disruption in PDCD1 (Abstract, [0012], see also Examples 3 & 4), which would have been an obvious choice as taught by Gregory so as to decrease the effects of immune suppressive factors on engineering T cells such as preventing the induction of apoptosis by PD-1 expressed by tumor cells [0004]; and
 Genomic disruptions in the TCR gene ([0016-0017, 0180), which would have been obvious choices as taught by Gregory so as to facilitate the operation of the exogenous TAA-specific TCR such as by avoiding mispairing with the endogenous TCR [0180]. 
Furthermore, Gregory teaches double knockouts comprising combinations of PDCD1 with other genes (Example 3), thereby establishing a reasonable expectation of success of combining a double knockout comprising the combination of PDCD1 and a TCR gene.
claim 151, part 1, although Gregory discloses targeting the NY-ESO-1 tumor antigen [0182], they are silent to an exogenous TCR that binds the NY-ESO-1/LAGE-1 tumor antigen.
	With respect to claim 151, part 1, Rapoport teaches genetically modified human T cells engineered to express an affinity enhance TCR that recognizes a peptide region shared between tumor antigens NY-ESO-1 and LAGE-1 (p. 1, Abstract, p. 2, Results, last para).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare genetically modified human T cells with a TCR that binds NY-ESO-1 as suggested by Gregory and substitute a TCR that binds both NY-ESO-1 and LAGE-1 as taught by Rapoport with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Rapoport because such a TCR is not only effective in patients with melanoma but also advanced multiple myeloma (p. 2, last para, p. 3, 1st para.). 
	However, in regard to claim 151, part 2(a), although Gregory et al. reduce to practice the genomic disruptions in PDCD1 by ZFNs, they are silent to the efficiency of disruption of the PDCD1 is at least 60%.
	With respect to claim 151, part 2(a), Beane et al., which is co-authored by Gregory, teaches populations of genetically modified human T cells comprising a genomic disruption in a PDCD1 (alias PD1) gene sequence. Similar to Gregory, Beane teaches using a ZFN system to genomically disrupt PDCD1 by deletion of coding exon 1, and specifically discloses ZFNs that produce genomically modified cells with the efficiency of disruption of the PDCD1 gene sequence greater than 60% (Abstract, p. 1382, Results, Table 1, see also Fig. 1).
In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”) see MPEP 2143(I) & 2144(II).
claim 152, Rapoport evidences that the LAGE-1/NY-ESO-01 peptide tumor antigen is presented by an HLA-A*02 allele of the HLA-A gene (p. 2, last para.). Note that the Examiner has interpreted the functional limitation of “wherein the exogenous TCR also binds HLA-A*02” as a binding that is mediated by presentation of the peptide tumor antigen by the HLA-A complex. This interpretation by the Examiner appears to be supported by Applicant’s disclosure at [006, 0041, 0267]. 
In regard to claim 153, Gregory teaches CD8 T cells are to be modified [0016, 0151, 0170, 0194]. Furthermore in regard to claim 153, Rapoport teaches the genetically modified human T cells are CD8+ T cells. Accordingly, it would have been obvious to choose CD8+ T cells with a reasonable expectation of success, and one would have been motivated to do so because Rapoport teaches that CD8+ T cells are particularly effective at infiltrating the tumor (p. 4, 2nd para., see Fig. 3 of Rapoport).
	In regard to claim 157, Gregory suggests that the T cells are from the subject’s peripheral blood [0151, 0170], while Rapoport specifically teaches the subject’s peripheral blood (p. 3, Patients). Accordingly, it would have been obvious to choose a patient’s T cells from peripheral blood with a reasonable expectation of success, and one would have been motivated to do so because Rapoport teaches these cell can be non-invasively collected from the patient by steady-state apheresis.
	In regard to claim 158, as per the intended use of the genetically modified T cells to treat the donor subject, it must be noted that a recitation of intended use must result in a structural difference between the claimed T cells and those rendered obvious by the prior art. Nevertheless, in instant case, both Gregory and Rapoport indicated the 
	In regard to claim 159, Rapoport teaches the TCR transduced T cells were cryopreserved (p. 13, 4th). Accordingly, it would have been obvious to cryopreserve the genetically modified T cells with a reasonable expectation of success, and one would have been motivated to do so because Rapoport teaches these cells can be stored and then thawed until needed.  	
In regard to claim 160, as stated supra, Gregory teaches the genomic disruptions in PDCD1 can comprise TALEN nuclease mediated deletions ([0023], see Fig. 1), and, as stated supra, Beane teaches a high efficiency TALEN to create deletions in coding exon 1 of PDCD1.
	In regard to claim 161, as stated supra, Rapoport teaches a TCR that binds a shared epitope between LAGE-1 and NY-ESO-1.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/20/2021 are acknowledged and have been addressed supra.



Claims 154-156 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al., (2014/0120622, filed 10/10/2013, see IDS filed 7/22/2020), in view of Rapoport et al., (Nat Med, 2015, 21:914-921, published online 7/20/2015, see IDS filed 

	As stated supra, Gregory (‘622) in view of Rapoport and Beane suggest a composition comprising a population of genetically modified T cells comprising an exogenous TCR and genomic disruptions in endogenous genes such as PDCD1 and TCRs.
	However, in regard to claim 155, although Gregory (‘622) teaches the exogenous transgene can be a targeted insertion by a nuclease mediated disruption a locus of interest [0018, 0112], they are silent to inserting the exogenous TCR into the genomic disruption of the endogenous TCR. 	
	With respect to claims 154-156, Gregory (‘990), who is the same inventor as Gregory (‘622), teaches a composition of genetically modified human T cells, which comprise an exogenous TAA-specific TCR that is inserted into the genomic disruption of an endogenous TCR gene at the TCR alpha locus ([0002, 0014, 0018-0020, 0046, 0053, 0194], Examples 8 and11, see Figs. 6, 12, & 13).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a genetically modified human T cells comprising an exogenous TAA-specific TCR and a genomic disruption in an endogenous TCR, which is prepared through a nuclease mediated insertion as taught by Gregory (‘622) and further target the exogenous TAA-specific TCR transgene into the endogenous TCR alpha locus by a site specific nuclease as taught by Gregory (‘990) with a reasonable expectation of 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/20/2021 are acknowledged and have been addressed supra.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633